Citation Nr: 0009539	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  94-47 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for headaches, 
hypertension, bilateral hearing loss, a skin disorder, and 
periodontal disease.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran had service with the Army National Guard (ARNG), 
including various periods of active duty for training.  He 
also had a period of active duty in the Army from November 
1990 to July 1991 when his ARNG unit was activated during the 
Persian Gulf War.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 RO decision which denied service 
connection for hyperopic astigmatism, headaches, 
hypertension, bilateral hearing loss, a skin disorder, and 
periodontal disease.  In an October 1996 decision, the Board 
denied service connection for hyperopic astigmatism (such 
issue is no longer on appeal) and remanded the remaining 
issues to the RO for further development.  The case was 
returned to the Board in March 2000.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for headaches, 
bilateral hearing loss, a skin disorder, and periodontal 
disease.  

2.  Hypertension began more than a year after the veteran's 
active duty, and it was not permanently worsened during later 
periods of active duty for training.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for 
headaches, bilateral hearing loss, a skin disorder, and 
periodontal disease are not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991 & Supp 1999).  

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had service with the ARNG, including a period of 
active duty in the Army from November 1990 to July 1991 when 
his ARNG unit was activated during the Persian Gulf War.  
During this period of active duty, he served in Southwest 
Asia from January 1991 to June 1991.  He also had later 
periods of active duty for training.  

Initially, the Board notes that the veteran's service medical 
records appear to be incomplete.  Multiple attempts to obtain 
complete service medical records for the period of active 
duty and additional periods of active duty for training, from 
the ARNG, the National Personnel Records Center (NPRC), and 
the veteran have been unsuccessful.  

ARNG periodic examinations conducted in 1976, 1980, 1985, and 
1988 show no pertinent abnormalities.  The veteran denied any 
pertinent history, including a history of high blood 
pressure.  

A review of the available service medical records from his 
period of active duty shows that on mobilization examination 
in November 1990, his ears, eardrums, skin, head, and 
neurologic system were listed as normal.  His blood pressure 
reading was 150/98. Audiometric testing revealed that pure 
tone decibel thresholds were recorded at 500, 1,000, 2,000, 
3,000 and 4,000 hertz as 35, 35, 15, 10, and 20, 
respectively, in the right ear; and 25, 25, 20, 15, and 25, 
respectively, in the left ear.  It was noted that the 
veteran's elevated blood pressure was being followed by a 
family doctor and no medication was being taken.  On the 
accompanying report of medical history, the veteran denied 
any pertinent history.  On redeployment examination in April 
1991, his blood pressure reading was 114/66.  Audiometric 
testing showed decibel threshold levels ranging from 0 to 15 
in both ears at frequencies of 500 to 4,000 hertz.  It was 
noted that the veteran was routinely exposed to hazardous 
noise.  His hearing loss profile was normal.  Examination 
showed the skin, head, and neurological system were normal.  
On the accompanying medical history report, the veteran 
denied a history of high blood pressure, skin diseases, 
headaches, or hearing loss.  It was noted that his medical 
history in Saudi Arabia was negative except that tooth # 29 
and tooth # 30 cracked away from the fillings and required 
crowns.  The veteran was released from active duty in July 
1991.

There is no evidence of any of hypertension within the year 
after service.

At an ARNG periodic examination in November 1992 (more than a 
year after active duty), the veteran's blood pressure was 
129/86; and on an accompanying medical history form, the 
veteran denied a history of high blood pressure and denied 
being on any medication.  The examination and history form 
are also negative for headaches, hearing loss, a skin 
condition, and periodontal disease.

In September 1993, the veteran filed his current claims for 
service connection.  In an accompanying statement, he said 
the conditions surfaced since his service in the Persian 
Gulf, and he felt they were related to such service.

On VA examination in November 1993, the veteran complained of 
headaches and said they began on his return from the Persian 
Gulf.  He described the headaches and said that a private 
physician told him that they were probably secondary to 
stress.  It was noted that the veteran reported a history of 
hypertension since approximately 1987.  He said his systolic 
blood pressure readings were in the 150s prior to Persian 
Gulf service, the readings decreased to the 120s/90s while in 
the Persian Gulf, and the readings had slowly increased since 
returning home.  On current examination, blood pressure was 
130/90.  The veteran stated that he currently was not on 
medication for hypertension but was told to reduce his salt 
intake.  Neurologic examination was normal.  The diagnostic 
impressions were headaches which appeared to be tension 
headaches as opposed to actual migraine headaches, and 
hypertension.  

On VA audio examination in November 1993, audiometric testing 
revealed pure tone thresholds in the right ear of 10, 10, 5, 
5, and 10 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively.  Pure tone thresholds in the left ear 
were 5, 10, 5, 15, and 20 decibels at the same frequencies.  
Speech recognition scores were 100 percent in the right ear 
and 100 percent in the left ear.  It was noted that the 
veteran had a 25-year history with the ARNG and six months of 
active duty in the presence of background noise.  He denied 
any otologic problems.  No tinnitus was claimed.  The 
examiner noted that the veteran had normal hearing, 
bilaterally.  

A November 1993 VA dental examination reveals that the 
veteran had no speech or masticatory impairment.  He did not 
wear dentures.  It was noted that he had an anterior 
horizontal overbite.  Good alignment of the jaws without 
deflection or displacement was demonstrated.  The veteran had 
no limitation of mouth opening, scars of the lip, lip 
injuries, or facial contour disfigurement.  The examiner 
noted that the veteran exhibited evidence of periodontal 
disease especially in the maxillary and mandibular anterior 
region, with tooth #26 being very loose.  Heavy calculus 
deposits on the mandibular anterior teeth and debris on the 
maxillary anterior teeth was also shown.  It was noted that 
the examiner could not comment on the degree of generalized 
periodontal disease without the benefit of X-rays.  

On VA Persian Gulf examination in November 1993, the veteran 
noted that he served on active duty during the Persian Gulf 
War and was stationed in the Gulf area from January to June 
1991.  The veteran reported increased blood pressure over the 
last few months and some decreased hearing.  He also 
complained of some loosened teeth, with bleeding gums.  It 
was noted that the veteran had two broken teeth since the 
Gulf War.  The veteran indicated that his blood pressure was 
as high as 180/100 in October 1993.  He indicated that his 
blood pressure normalized with diet control.  His current 
blood pressure reading was 142/90.  It was noted that his 
teeth had a lot of fillings and some were loose.  No lesions 
were observed on the skin.  

In January 1994 statements, the veteran asserted he had 
various conditions due to his Persian Gulf service, including 
broken teeth, gum disease, migraine headaches, and 
hypertension.  He said that hypertension was noted during and 
after his Persian Gulf service, and his blood pressure 
continued to be elevated.  He said he had a rash on his right 
thigh which he felt was due to his Persian Gulf service.  

In a March 1994 dental rating decision, the RO granted 
service connection for residuals of dental trauma to teeth 
numbers 29 and 30, for the purpose of eligibility for VA 
dental treatment.

Records show the veteran had a period of active duty for 
training with the ARNG from April 1994 to August 1994.  
Related service medical records include an individual sick 
slip dated in May 1994 which shows that he had a lost tooth 
crown.  The report notes he had advanced periodontal disease 
which required extensive treatment.  A June 1994 dental 
record shows that the veteran went to sick call for 
extraction of teeth numbers 25 and 26.  A dental record dated 
in July 1994 reveals that he had generalized severe 
periodontal disease and was scheduled for gross debridement 
prior to extraction of his teeth; however, his case was too 
advanced for such treatment.  It was recommended that the 
veteran pursue periodontal care.  

In a November 1994 substantive appeal, signed by the 
veteran's representative, it was argued that the veteran's 
conditions were due to his Persian Gulf service.  It was 
asserted that headaches surfaced while in the Persian Gulf 
and had not been formally diagnosed; blood pressure was 
elevated while in the Persian Gulf and since then; there was 
hearing loss due to service, even if the condition was 
minimal on clinical testing; there was an undiagnosed and 
untreated skin rash since Persian Gulf service, and the rash 
changed locations; and the veteran had periodontal surgery 
even before his Persian Gulf service, the condition was not 
adequately treated in service, and the condition was 
aggravated by service.

A January 1996 ARNG medical record shows that, on routine 
cardiovascular screening, the veteran's blood pressure was 
145/92, and further evaluation was recommended.

The veteran had another period of active duty for training 
with the ARNG from May 1996 to June 1996.  Related service 
medical records show that the veteran was seen for referral 
for a treadmill exercise tolerance test due to hypertension.  
It was noted that he received a diagnosis of hypertension 
during a January 1996 physical examination.  The veteran 
denied chest pains, shortness of breath, or dyspnea on 
exertion.  The diagnosis was new onset hypertension, probably 
essential.  A June 1996 record shows that on follow-up 
examination the diagnostic impression was hypertension, 
controlled with regimen.  

An undated ARNG initial medical review and annual medical 
certificate form shows that the veteran was on medication for 
hypertension.  His blood pressure reading was 130/82.  It was 
noted that he was to have dental work, including having a 
bridge made for his teeth.  No problems with the mouth were 
noted.  

On VA hypertension examination in February 1997, the veteran 
said that he had no problem with hypertension until he 
returned from Saudi Arabia in 1991.  He said that on return 
from Saudi Arabia he had elevated blood pressure readings 
which became more normal until 1994 when he went on military 
duty for five months, was found to be hypertensive, and was 
started on medication.  He said he remained on anti-
hypertensive medication.  A family history of hypertension 
was noted.  On examination, his blood pressure reading was 
142/96 in the left arm sitting, 144/96 in the left arm 
standing, 144/92 in the right arm sitting, 142/94 in the 
right arm standing, and 138/88 lying.  The diagnostic 
impression was essential hypertension aggravated by military 
service outside of the natural progression of the disease.  

On VA dental examination in March 1997, it was noted that a 
panorex X-ray and clinical examination revealed severe 
chronic periodontitis.  The veteran stated that he became 
aware of his periodontal disease in April 1991.  Review of 
his dental records revealed that periodontal disease was 
noted in November 1993.  Advanced periodontal disease with 50 
percent bone loss was noted in October 1993.  The veteran was 
referred to a VA periodontist and treated in 1994 and 1995.  
The examiner opined that the onset of the veteran's 
periodontal disease was probably 10 years ago and underwent 
an increase in severity over this period of time.  It was 
noted that his teeth were mobile and needed to be extracted.  
The examiner stated that there was evidence of 
periodontoclasia and there was no doubt that he probably had 
episodes of Vincent's disease, pyorrhea, and gingivitis over 
the past decade.  It was noted that periodontal disease had 
reached its terminal end and his teeth needed to be extracted 
with full dentures constructed by the VA.  

In statements dated in July 1997 and February 1998, the 
veteran's representative stated that the veteran received no 
treatment for high blood pressure or hypertension prior to 
1990.  He stated that his blood pressure did not become 
elevated until the veteran's service in the Persian Gulf.  He 
said that the veteran denied stating at the 1993 VA 
examination that he was treated for hypertension beginning in 
1987.  The representative stated that the veteran was first 
treated for hypertension in 1995 or later, after an Army 
physical found elevated blood pressure.

In a November 1999 memorandum to a VA doctor, the RO directed 
attention to historical evidence concerning hypertension, and 
the doctor was asked to provide an opinion with regard to the 
claim for service connection for hypertension.  In a December 
1999 VA statement, the doctor, after review of the veteran's 
claims file, opined that the veteran may have had some degree 
of labile hypertension prior to entering the service; 
however, there was no documentation of elevated diastolic 
pressure at the time entry.  It was noted that subsequent 
blood pressure readings during service did not show sustained 
hypertension.  It was noted that the veteran subsequently did 
manifest elevated diastolic readings and was placed on 
treatment.  The examiner indicated that there was nothing in 
the record which would suggest that his hypertension became 
manifest while in the service or that it was aggravated in 
any way during his period of service.  It was noted that his 
blood pressure developed to the point where it required 
continuous medication.  The examiner related that such was 
the natural progression of hypertension rather than being 
related to his military service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability due to 
disease or injury incurred in or aggravated while performing 
active duty for training, or due to injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110.

The veteran claims service connection for headaches, 
hypertension, bilateral hearing loss, a skin disorder, and 
periodontal disease which he asserts were incurred during 
active service.  His claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A.  Headaches

The veteran's available service medical records from his 
1990-1991 period of active duty are negative for complaints, 
findings, or diagnosis of chronic headaches.  The only post-
service medical evidence which shows headaches is the 1993 VA 
examination, at which time the diagnosis was tension 
headaches.  No medical evidence has been submitted to link 
headaches with the earlier period of active duty or with the 
later periods of active duty for training in 1994 and 1996.  
The veteran's lay assertions that he currently has a chronic 
headache disorder due to service are insufficient for the 
purpose of establishing a well-grounded claim, since a layman 
lacks competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Caluza, supra.  

In the absence of medical evidence linking a headache 
disorder with service, the claim for service connection is 
not well grounded and must be denied.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  

B.  Hypertension

The veteran's claim for service connection for hypertension 
is well grounded, meaning not inherently implausible.  All 
relevant facts have been properly developed to the extent 
possible and, therefore, the VA's duty to assist the veteran 
has been satisfied. 38 U.S.C.A. § 5107(a).  

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including hypertension, are 
manifest to a compensable degree within the year after such 
active service, service incurrence will be rebuttably 
presumed for the condition.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption applies with 
regard to periods of active duty but not periods of active 
duty for training.  Biggins v. Derwinski, 1 Vet.App. 474 
(1991).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

The veteran's period of active duty was from November 1990 to 
July 1991.  He has given contradictory accounts as to whether 
he had high blood pressure readings before such service.  The 
November 1990 service entrance examination revealed a blood 
pressure of 150/98, which is elevated.  If this represented 
chronic hypertension, it would mean the condition pre-existed 
service.  However, the record as a whole shows that this was 
only a transient isolated (labile) elevation of blood 
pressure; persistent hypertension was not then present.  
Indeed, demobilization examination in April 1991 showed blood 
pressure of 114/66, which is normal (and much improved from 
the entrance examination), and the veteran denied a history 
of high blood pressure.  Hypertension was not shown during 
the veteran's active duty which ended in July 1991.

There is no evidence of hypertension within the year after 
active duty, let alone to a compensable degree as required 
for a presumption of service incurrence.  In fact, at a 
periodic ARNG examination in November 1992, more than a year 
after active duty, the veteran had normal blood pressure of 
129/86 and he denied a history of high blood pressure.

The first medical diagnosis of hypertension is from a 
November 1993 VA examination, more than two years after 
active duty.  Subsequent medical records show diagnosis and 
treatment of hypertension.  There is no persuasive evidence 
that hypertension permanently worsened, or was aggravated, 
during later periods of active duty for training, including 
such periods in 1994 and 1996.  A 1997 VA examiner opined 
that the veteran's hypertension was aggravated by military 
service outside of the natural progression of the disease.  
The Board rejects this opinion as being contrary to the 
correct historical evidence.  It appears the examiner based 
his opinion on the veteran's self-reported and 
unsubstantiated history, and the examiner made no effort to 
identify actual periods of service and correlate historical 
blood pressure readings with such service.  The 1997 medical 
opinion is based on an erroneous factual predicate and thus 
has no probative value.  LeShore v. Brown, 8 Vet.App. 406 
(1995); Reonal v. Brown, 5 Vet.App. 458 (1993).  In contrast, 
in 1999 a VA doctor reviewed the veteran's records, noted the 
correct historical facts, and opined that the hypertension 
was not incurred in or aggravated by service.  Under the 
circumstances, the 1999 medical opinion is far more probative 
than the earlier opinion.

The weight of the evidence demonstrates that the veteran's 
hypertension began more than a year after his active duty and 
was not caused by any incident of such service.  Hypertension 
was not directly or presumptively incurred in active duty.  
Further, the evidence shows hypertension was not aggravated 
during later periods of active duty for training.  As 
hypertension was neither incurred in nor aggravated by 
service, service connection is not warranted.  The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

C.  Bilateral Hearing Loss

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system 
(such as sensorineural hearing loss), if manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The service medical records from the veteran's 1990-1991 
period of active duty show no hearing loss.  

Post-service medical records, including the 1993 VA 
examination which showed normal hearing, are negative for a 
hearing loss disability of either ear as defined in 38 C.F.R. 
§ 3.385.  Without medical evidence of a current disability, 
the service connection claim is not well grounded.  Caluza, 
supra.  Even if current hearing loss were shown, for the 
claim to be well grounded there would have to be medical 
evidence to link the condition to service; and no such 
medical evidence of causality has been submitted.  Id.  The 
veteran has asserted that he has bilateral hearing loss and 
such is due to military service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology, and his statements on such matters do not serve to 
make his claim well grounded.  Espiritu, supra.

Absent competent medical evidence of current hearing loss and 
linkage with service, the claim for service connection for 
bilateral hearing loss is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.  

D.  Skin Disorder

The available service medical records from the veteran's 
1990-1991 period of active duty are negative for complaints, 
findings, or diagnosis of a chronic skin disorder.  Post-
service medical records, including the 1993 VA examination, 
are also entirely negative for a skin disorder.  The veteran 
has not presented competent medical evidence of a current 
skin disorder, nor medical evidence linking any current skin 
disorder with service.  Without such competent evidence, the 
claim for service connection is not well grounded and must be 
denied.  Id. 

Some of the veteran's statements suggest he is seeking 
compensation for an "undiagnosed illness" of the skin, due to 
his service in Southwest Asia during the Persian Gulf War, as 
provided by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  As 
there has been no diagnosis of a skin disorder, such 
provisions potentially apply.  But even in claims for 
compensation under the Persian Gulf War provisions, there are 
requirements for well-grounded claims, including that 
evidence be submitted of manifestations of one or more signs 
or symptoms of undiagnosed illness, and evidence of objective 
indicators of chronic disability during the relevant period 
of service or to a degree of 10 percent or more not later 
than December 31, 2001.  VAOPGCPREC 4-99.  The veteran has 
submitted no such evidence, and thus a claim for compensation 
under the Persian Gulf War provisions also must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).


E.  Periodontal Disease 

The veteran also claims service connection for generalized 
periodontal disease.  It is noted that service connection has 
been established for residuals of dental trauma to two teeth, 
for VA treatment purposes, and such is not the subject of the 
current claim.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a) 
(1999) (effective June 8, 1999).  This regulation is 
substantially the same as 38 C.F.R. § 4.149 (1998) (effective 
prior to June 8, 1999), which provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (referred to as Class I eligibility); those having 
a noncompensable service-connected dental condition, subject 
to various restrictions, including one-time correction of the 
dental problem and timely application within 90 days after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those having a dental condition which is 
professionally determined to be aggravating an established 
service-connected disability (Class III eligibility); etc.  
(There are several additional categories which are not 
relevant to this case).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.  

The veteran has given conflicting statements as to when his 
periodontal disease began, and his representative even 
reported treatment for the condition prior to active duty.  
Available service medical records from the 1990-1991 period 
of active duty do not refer to periodontal disease.  The 
medical evidence, including VA dental examination in 1993 and 
1994 ARNG records, describes severe periodontal disease.  The 
1997 VA dental examiner noted that the onset of the veteran's 
periodontal disease was probably 10 years ago.  The examiner 
stated that his teeth needed to be extracted with full 
dentures constructed.  There is no evidence that periodontal 
disease is due to service trauma.

The veteran primarily pursues a claim for service connection 
for his dental condition for compensation purposes.  However, 
regulation bars compensation for periodontal disease and 
replaceable missing teeth.  38 C.F.R. § 3.381(a) (1999), 38 
C.F.R. § 4.149 (1998).  Under such circumstances, the claim 
for service connection for periodontal disease, for 
compensation purposes, is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Woodson v. Brown, 
8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed. Cir. 1996).  

The claim for service connection for periodontal disease for 
VA dental treatment purposes also is implausible and not well 
grounded because, even if the condition were service 
connected, it would not lead to treatment eligibility under 
any category.  Id.  As noted, periodontal disease and 
replaceable missing teeth are considered noncompensable, and 
thus there would be no Class I eligibility; the time for one-
time Class II treatment has expired; it is not shown that 
periodontal disease is due to a combat wound or other service 
trauma, as required for Class II(a) treatment; and it is 
neither claimed nor shown that service connected status for 
the condition would lead to dental treatment eligibility 
under any other category of the law.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.  

As service connection for periodontal disease would lead to 
neither compensation nor eligibility for outpatient dental 
treatment, the claim for service connection is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Woodson, supra.  



ORDER

Service connection for headaches is denied.  

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for a skin disorder is denied.  

Service connection for periodontal disease is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

